DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejections under 35 U.S.C. 112(b) of claims 1, 9, 13, 15, and 19 have been withdrawn in response to the amendment filed 08/11/2022. However, a new rejection under 35 U.S.C. 112(a) and 112(b) is introduced in response to the amendment.
The rejections under 35 U.S.C 101 of claims 9-14 have been withdrawn in response to the amendment filed 08/11/2022.
The rejections under 35 U.S.C. 103 of claims 1-20 have been withdrawn in response to the amendment filed 08/11/2022. An additional prior art search did not find art that read on the newly added claim limitations to independent claims 1, 9, and 15.
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities: the claim limitation “in responsive to the one or more anchors does overlap each other,” should be amended for grammatic clarity. Examiner recommends amending the claim limitation to “in response to if the one or more anchors do overlap each other,” or to another similar claim limitation that has adequate grammatic clarity.  Appropriate correction is required.
Claims 5, 13, and 19 are objected to because of the minor informalities: the claim limitation “and the second identify vector” should recite “and the second identity vector.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Specifically, the amended limitation “in responsive to the one or more anchors does overlap each other, calculate the penalty value based on inverse distance between the one or more ground truth entities and the one or more anchors” does not have adequate support in the specification. Applicant argued support can be found in para. [0036] of the specification (“

    PNG
    media_image1.png
    186
    721
    media_image1.png
    Greyscale
”).
Para. [0036] of the specification simply describes defining an alternative form of the loss function by penalizing according to the inverse such embedding distance metric. It is unclear from para. [0036] what entities the “inverse such embedding distance metric” is between, such as anchors, or ground truth entities.  Further, paragraph [0035] of the specification (“

    PNG
    media_image2.png
    118
    554
    media_image2.png
    Greyscale
”) 
does describe that if there are overlapping anchors of the same view, then to penalize a distance metric between the output embedding of anchors that overlap with the ground truth entity. Therefore, in particular, there is (1) no disclosure of an inverse distance between the one or more ground truth entities and the one or more anchors; and (2) no calculation of the penalty value. Because of these reasons, it is concluded that the specification fails to adequately support the amended limitations in claims 1, 9, and 15.
	Dependent claims 2-8, 10-14, and 16-20 fail to cure the deficiencies of claims 1, 9, and 15, respectively, and thus are also rejected under 35 U.S.C 112(a) as failing to comply with the written description requirement. Corrections are requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, the term “penalty value” is defined as being both (1) based on the first identity vector and the second identity vector, and as (2) based on inverse distance between the one or more ground truth entities and the one or more anchors. It is unclear which definition of the penalty value is used during the step of optimizing a loss function of the machine learning model based on the penalty value.
Dependent claims 2-8, 10-14, and 16-20 fail to cure the deficiencies of claims 1, 9, and 15, respectively, and thus are also rejected under 35 U.S.C 112(b) as indefinite. Corrections are requested.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662